                                       IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                               STATESVILLE DIVISION
                                       CIVIL ACTION NO. 5:21-CV-00068-KDB-DSC


                ROSALIND RICHMOND,                                )
                                                                  )
                                     Plaintiff,                   )
                                                                  )
                v.                                                )                   ORDER
                                                                  )
                MEDICREDIT INC.,                                  )
                                                                  )
                                    Defendant.                    )



                          THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for Tamir Saland]” (document #19) filed August 25, 2021. For the reasons set forth

              therein, the Motion will be granted.


                          The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Kenneth D. Bell.


                          SO ORDERED.


Signed: August 25, 2021




                      Case 5:21-cv-00068-KDB-DSC Document 22 Filed 08/25/21 Page 1 of 1
